295 S.W.3d 226 (2009)
Michael EDWARDS, Respondent,
v.
MIDWEST BLOCK AND BRICK, and
Missouri State Treasurer, Custodian of the Second Injury Fund, Appellant/Employer.
No. ED 92879.
Missouri Court of Appeals, Eastern District, Division One.
October 20, 2009.
Thomas H. Kuergeleis, Fairview Heights, IL, for appellant.
Chris Koster, Dean L. Christianson, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Midwest Block and Brick ("Employer") appeals from the award of the Labor and Industrial Relations Commission ("Commission") that determined Michael Edwards ("claimant") to be permanently and totally disabled as a result of a workrelated injury, awarded him benefits for future medical care, and determined the Second Injury Fund ("SIF") to be not liable.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).